DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1  and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svensson et al. (US 2016/0332526 A1).
Regarding claim 1, Svensson discloses an adjustable system for facilitating establishment of an operative connection between a charging station (210) and a rechargeable power supply (180) on an operating unit that is propelled by a drive (150), powered by the rechargeable power supply (180), as to move in a controlled manner over a subjacent surface, the adjustable system comprising:
an arm assembly (270) on one of the charging station (210) and the operating unit and supporting at least one connector; at least one connector (185, 230) on the other of the charging station  (210) and the operating unit (100), the at least one connector (185) on the arm assembly and the at least one connector (230) on the other of the charging station (210)  and the operating unit configured to cooperate and establish an operative connection between the charging station (210) and the operating unit (100) with the at least one connector (230) on the arm assembly and the at least one connector (185) on the other of the charging station and the operating unit in an engaged relationship wherein the charging station and rechargeable power supply (180) are operatively connected and the charging station (210) is operable to effect charging of the rechargeable power supply (180), wherein the operating unit (100) is movable relative to the charging station (210) from a position spaced fully from the charging station into a charging position wherein the at least one connector (230)  on the arm assembly and the at least one connector (185) on the other of the charging station and the operating unit assume the engaged relationship, wherein the arm assembly (270) is configured so that the at least one connector (230) on the arm assembly can move in at least two dimensions (figures 3 and 5) relative to the one of the charging station and the operating unit to align with the at least one connector on the other of the arm assembly and the operating unit (100)  to allow the at least one connector (230)  on the arm assembly and the at least one connector on the other of the charging station and the operating unit (100) to assume the engaged relationship as an incident of the operating unit moving from a position spaced fully from the charging station into the charging position.

Regarding claim 18, wherein the operating unit (100) is a wheeled unit (130) with at least one cutting element (165) for severing grass.
Regarding claim 19, wherein the arm assembly (270)  is on the charging station.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al. (US 2016/0332526 A1) in view of Bernini (US 2009/0183478 A1).
Regarding claim 2, Svensson discloses all the limitations as applied to claim 1 above, but is silent as to a frame.
Bernini discloses a charging station comprising a frame (11) connected to  a base (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Svensson by using a frame as disclosed by Bernini for additional support of the arm assembly.
Regarding claim 3, wherein the one of the charging station (210) and the operating unit (100) has a frame (Bernini 18), the adjustable system comprises an arm base (270) on the frame (18) and the arm assembly comprises a support assembly for the one connector (185, 230)  on the arm assembly, the support assembly connected to the arm base for universal movement relative to the arm base; see figures 7)
Regarding claim 4, wherein the one of the charging station (210) and the operating unit (100) has a frame (Bernini 18), the adjustable system comprises an arm base (10) on the frame (18) and the arm assembly (270) comprises a support assembly for the one connector (230) on the arm assembly, the support assembly connected to the arm base through at least one deformable component (spring 245) that maintains the support assembly in a neutral state with no external forces applied to the support assembly and that deforms under a predetermined force applied to the support assembly to allow the one connector on the arm assembly to move in at least two dimensions relative to the arm base; see figure 5 or 6.
Regarding claim 5, wherein the at least one deformable component (245) is a coil spring with axial ends connected one each to the arm base (235) and the support assembly (270).
Regarding claim 6, wherein the support assembly (270) is supported on the arm base by only the ai least one deformable component (245).
Regarding claim 7, wherein the support assembly comprises a first arm part (235), the at least one deformable component (245) connecting between the first arm part (one of 235)  and the arm base (figure 5), and at least one other arm part (see figure 5) movable relative to the first arm part to allow the one connector (185) on the arm assembly to move relative to the first arm part.
Regarding claim 8, wherein the at least one other arm part (235) comprises a second arm part movable relative to the first arm part and a third arm part, on which the one connector on the arm assembly is supported in a manner to move relative to the second arm part; see figure 5.
Regarding claim 9, wherein the second arm part (second of 235) is movable relative to the first arm part around a first axis.
Regarding claim 10, wherein the third arm part (see figure 5) is movable relative to the second arm part around a second axis.
Regarding claim 11, wherein the first and second axes are substantially parallel to each other; see multiple arms in figure 5

Regarding claim 12, wherein the one deformable component (245) is a coil spring with a third axis, the third axis extends in a substantially horizontal line and at least one of the first and second axes extends in a substantially vertical line; see figure 5.
Regarding claim 13, wherein the first and second arm parts (235) are biased into a neutral relationship with respect to each other around the first axis.
Regarding claim 14, wherein second and third arm parts (see arms 235 in figure 5) are biased into a neutral relationship with respect to each other around the second axis.
Regarding claim 15, wherein the third arm part has an elongate slot (see figure 7) with a length extending generally horizontally, the at least one connector (230) on the arm assembly is located at least partially within the slot, and the one connector on the other of the charging station and the operating unit is configured to move glidingly along the length of the slot to engage the one connector on the arm assembly as an incident of the operating unit moving relative to the charging station from a position spaced from the charging station into the charging position.
Regarding claim 16, wherein the arm  base is movable relative to the frame (18) on the one of the charging station (210) and the operating unit (100) and fixable in a plurality of vertically spaced positions on the frame (18) on the one of the charging station and the operating unit.
Regarding claim 17,  wherein the at least one deformable component (245)  comprises at least three deformable components each with an axis, the axes of the three deformable components (figure 5) are substantially parallel, and the at least three deformable components comprise first and second deformable components spaced horizontally from each other and a third deformable component located above and horizontally between the first and second deformable components as viewed along the axes of the three deformable components (using multiple springs would have been obvious matter of design choice).
Regarding claim 20,  wherein the second arm part (235) projects in cantilever fashion from the first arm part and the third arm part I (see figure 5) s supported entirely by the second arm part.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/682,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  the application claims are merely broader than the patented claims, and because the more specific “anticipates” the broader. In essence, once the applicant has received a patent for species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining a common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.
	.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose charging stations for lawn mowers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747